DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 03/05/2021 have been accepted by the examiner.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed 07/07/2021.  The information disclosed therein was considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10-17 & 22-24 is/are rejected under 35 U.S.C. 102a (1) as being anticipated by Gibson et al (US6362990).
Regarding claim 1, Gibson discloses a ternary content addressable memory (TCAM) device comprising(FIG 2A; col 4, line 65- col 5 line 12 )): an input interface having a first input for receiving first data and a second input for receiving second data(FIG 2A; 264 for receiving data 202) ; and a memory configured to write the first data into an address selected row of the memory at the same time that a comparison is performed between the second data and at least one other row of the memory different from the address selected row (FIG 2B; col 5, lines 29-64 discloses signal 254 and S, wherein both a search and write operation being performed during the same cycle, and search operation is being used by port 262 and the write operation in the same cycle clk by port 264). 
Regarding claim 2, Gibson discloses wherein the first input is a memory write bus (FIG 2A; col 5, lines 1-12 discloses 203 write data bus).
Regarding claim 3, Gibson discloses wherein the second input is a search data bus (FIG 2A; col 5, lines 1-12 discloses 202 search bus).
Regarding claim 4, Gibson discloses wherein the input interface has a third input for receiving a search enable signal and a fourth input for receiving a write enable signal (FIG 2A; col 5, lines 1-12 205), wherein the memory is configured to write the first data and perform the comparison in response to assertion of the search enable signal at the same time as assertion of the write enable signal (FIG 2A; 207). 
Regarding claim 5, Gibson discloses further comprising: an internal write data bus configured to receive the first data; and an internal search data bus configured to receive the second data (FIG 2C; col 6, lines 1-16 discloses 220, 203b and 207b). 
Regarding claim 10, Gibson discloses wherein the TCAM device is further configured to perform data and mask write operations in a single clock cycle (FIG 2A; col 5, lines 1-12 discloses the search clock and write clock are the same clock cycle).
Regarding claim 11, Gibson discloses wherein the at least one other row comprises a plurality of rows. (FIG2A-2C & 3B col 5, lines 1-12 & col 6, lines 17-39 210 array having row e.g., addresses).
Regarding claim 12, Gibson discloses wherein the plurality of rows comprises all rows of the memory (FIG 3B; 210 array, wherein 237 output data search address).
Regarding claim 13, Gibson discloses a method of operating a ternary content addressable memory (TCAM) device(FIG 2A; col 4, line 65- col 5 line 12), the method comprising: receiving, at an input interface, first data via a first input and second data via a second input(FIG 2A; 264 for receiving data 202); and write the first data into an address selected row of a memory at the same time as performing a comparison between the second data and at least one other row of the memory different from the address selected row (FIG 2B; col 5, lines 29-64 discloses signal 254 and S, wherein both a search and write operation being performed during the same cycle, and search operation is being used by port 262 and the write operation in the same cycle clk by port 264). 
Regarding claim 14, Gibson discloses wherein the first input is a memory write bus (FIG 2A; col 5, lines 1-12 discloses 203 write data bus).
Regarding claim 15, Gibson discloses wherein the second input is a search data bus (FIG 2A; col 5, lines 1-12 discloses 202 search bus).
Regarding claim 16, Gibson discloses further comprising: receiving a search enable signal and a write enable signal (FIG 2A; col 5, lines 1-12 205 and 207); and writing the first data and performing the comparison in response to assertion of the search enable signal at the same time as assertion of the write enable signal (FIG 2A; col 5, lines 1-12 discloses the search clock and write clock are the same clock cycle).
Regarding claim 17, Gibson discloses further comprising: receiving the first data at an internal write data bus; and receiving the second data at an internal search data bus (FIG 2C; col 6, lines 1-16 discloses 220, 203b and 207b).
Regarding claim 22, Gibson discloses further comprising performing data and mask write operations in a single clock cycle (FIG 2A; col 5, lines 1-12 discloses the search clock and write clock are the same clock cycle).
Regarding claim 22, Gibson discloses wherein the at least one other row comprises a plurality of rows. (FIG2A-2C & 3B col 5, lines 1-12 & col 6, lines 17-39 210 array having row e.g., addresses).
Regarding claim 23, Gibson discloses wherein the plurality of rows comprises all rows of the memory (FIG 3B; 210 array, wherein 237 output data search address).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, 18 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al. 

Regarding claim 6, Gibson discloses further comprising an input data buffer including (FIG 1D; 111): a first storage device configured to receive the first data and provide the first data to the internal write data bus (FIG 1D; 111); and a second storage device configured to receive the second data and provide the second data to the internal search data bus (FIG 1C; 113).
Therefore, it would be obvious to including the teachings of 1C in the teachings of 2A because buffering the input/output is known to the skilled in the art.
Regarding claim 8, Gibson discloses further comprising circuitry configured to disable a HIT output corresponding to an entry of the memory being updated (FIG 1D; 116). 
Regarding claim 18, Gibson discloses further comprising: by a first storage device, receiving the first data and providing the first data to the internal write data bus(FIG 1D; 111); and by a second storage device, receiving the second data and providing the second data to the internal search data bus (FIG 1D; 113).
Regarding claim 20, Gibson discloses further comprising disabling a HIT output corresponding to an entry of the memory being updated(FIG 1D; 116).

Claims 7 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al in view of El Baraji et al (US20100110744).  

Regarding claim 7, Gibson discloses wherein the first storage device (FIG 1D). 
However, Gibson does not disclose comprises a latch or a flip- flop.
In the same field of endeavor, El Baraji discloses comprises a latch or a flip- flop (FIG 7- 8; [0069] discloses the sense amplifier being latched or Flip-Flop based). 
Gibson and El Baraji are analogous art because they are all directed to a CAM memory device, and one of ordinary skill in the art would have had a reasonable expectation of success by modify Gibson to include El Baraji because they are from the same field of endeavor. 
Therefore, it would be obvious to include the teachings of El Baraji (latch/ flip-flops) for the benefits of preventing a very large device that causes lower search speeds. [0005-0007 El Baraji). 
Regarding claim 19, Gibson discloses wherein the first storage device (FIG 1D). 
However, Gibson does not disclose comprises a latch or a flip- flop.

Gibson and El Baraji are analogous art because they are all directed to a CAM memory device, and one of ordinary skill in the art would have had a reasonable expectation of success by modify Gibson to include El Baraji because they are from the same field of endeavor. 
Therefore, it would be obvious to include the teachings of El Baraji (latch/ flip-flops) for the benefits of preventing a very large device that causes lower search speeds. [0005-0007 El Baraji). 


Claims 9 & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al in view of Nishiyama et al (20050152167)
Regarding claim 9, Gibson discloses wherein the circuitry comprises that receives an address of the entry being updated and a plurality of gates (FIG 2C; two logic gates 213 and 218, receiving from 210 CAM memory array address e.g., on 203b/207b). 
However, does not disclose a decoder that receives an address of the entry being updated and a plurality of gates
In the same field of endeavor, Nishiyama discloses a decoder that receives an address of the entry being updated and a plurality of gates (FIG 4; [0073-0075] discloses ADR (address) being fetched is transmitted to a decoder 401 and a plurality of AND gates 624). 
Gibson and Nishiyama are analogous art because they are all directed to a CAM memory device, and one of ordinary skill in the art would have had a reasonable expectation of success by modify Gibson to include Nishiyama because they are from the same field of endeavor. 

Regarding claim 21, Gibson discloses wherein the disabling is performed by circuitry comprising that receives an address of the entry being updated and a plurality of gates (FIG 2C; two logic gates 213 and 218, receiving from 210 CAM memory array address e.g., on 203b/207b). 
However, does not disclose a decoder that receives an address of the entry being updated and a plurality of gates
In the same field of endeavor, Nishiyama discloses a decoder that receives an address of the entry being updated and a plurality of gates (FIG 4; [0073-0075] discloses ADR (address) being fetched is transmitted to a decoder 401 and a plurality of AND gates 624). 
Gibson and Nishiyama are analogous art because they are all directed to a CAM memory device, and one of ordinary skill in the art would have had a reasonable expectation of success by modify Gibson to include Nishiyama because they are from the same field of endeavor. 
Therefore, it would be obvious to include the teachings of El Baraji (latch/ flip-flops) for the benefits of preventing a mismatched data that cause a comparison data line and a match signal like to be repeated every cycle (e.g., this causes mismatched data).[0004 Nishiyama). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Ramaraju et al (US9418741 FIG 3-4; TCAM memory with NAND gates),Krishnamurthy et al (US8837188 FIG 2, CAM memory with decoder and encoder),  Bueti et al (US8347019 FIG 2-3A TCAM memory with different states) & Montoye et al (US5319590 FIG 3-4 CAM memory with match).









Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856. The examiner can normally be reached 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUNA A TECHANE/               Primary Examiner, Art Unit 2827